       Case 1:17-cv-02844-LTS Document 149 Filed 12/18/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


ALEJANDRO JIMINEZ,

                  Plaintiff,

           vs.
                                           Case No. 17CV2844-LTS-JLC
CREDIT ONE BANK, N.A., NCO
FINANCIAL SYSTEMS, INC., and
ALORICA, INC.,

                  Defendants.




         DEFENDANT CREDIT ONE BANK N.A.’S NOTICE OF APPEAL




                                  REED SMITH LLP
                                  599 Lexington Ave.
                               New York, New York 10022
                                    (212) 521-5400

                     Attorneys for Defendant Credit One Bank N.A.
         Case 1:17-cv-02844-LTS Document 149 Filed 12/18/19 Page 2 of 3




                                    NOTICE OF APPEAL

       Notice is hereby given that Credit One Bank, N.A. (“Credit One”), Defendant in the

above-captioned proceeding, hereby appeals to the United States Court of Appeals for the

Second Circuit from the judgment entered in this proceeding on November 22, 2019 (ECF No.

148), and from any and all adverse rulings and orders incorporated in, antecedent to, or ancillary

to the order or that merged into and became part of the order, that shaped the order, that are

related to the order, and/or upon which the order is based, including, but not limited to, the

Court’s March 28, 2019 Memorandum Opinion and Order (ECF No. 105), the September 25,

2019 Memorandum Order and Order to Show Cause (ECF No. 142), and the November 22, 2019

Order requesting that the Clerk of Court enter judgment in Plaintiff’s favor (ECF No. 147).

       DATED:         December 18, 2019


                                             REED SMITH LLP


                                             By: /s/ Geoffrey G. Young
                                                  Geoffrey G. Young
                                             599 Lexington Avenue
                                             New York, NY 10022
                                             Tel. (212)-521-5400
                                             Fax: (212)-521-5450
                                             Email: gyoung@reedsmith.com

                                             Tuan V. Uong
                                             Zachary C. Frampton
                                             355 South Grand Avenue
                                             Suite 2800
                                             Los Angeles, CA 90071
                                             (213) 457-8152
                                             Fax: (213) 457-8080
                                             Email: tuong@reedsmith.com
                                             Email: zframpton@reedsmith.com

                                             Attorneys for Defendant Credit One Bank N.A.




                                              -1-
         Case 1:17-cv-02844-LTS Document 149 Filed 12/18/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 18, 2019, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF filing system, which will serve it on all
counsel of record.

                                            REED SMITH LLP

                                            By: /s/ Geoffrey G. Young
                                                Geoffrey G. Young
                                                REED SMITH LLP
                                                599 Lexington Avenue
                                                New York, NY 10022
                                                Tel. (212)-521-5400
                                                Fax: (212)-521-5450
                                                Email: gyoung@reedsmith.com




                                             -2-
